Citation Nr: 0330818	
Decision Date: 11/07/03    Archive Date: 11/17/03

DOCKET NO.  01-00 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for a spinal disorder.

3.  Entitlement to service connection for any residuals from 
a disorder involving ovarian cysts.

4.  Entitlement to service connection for a right breast 
lump.

5.  Entitlement to service connection for bladder 
infections.

6.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


REMAND

On August 5, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  
Thereafter, your case was sent to the Board's Evidence 
Development Unit (EDU), to undertake the requested 
development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 
38 C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) (hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all 
development functions.  In other words, aside from the 
limited class of development functions that the Board is 
statutorily permitted to carry out, see 38 U.S.C.A. §§ 
7107(b), 7109(a), all evidence development will be conducted 
at the regional office (RO) level.  

In the event that you appeared at a hearing before a 
Veterans Law Judge (VLJ) other than the VLJ signing this 
remand, be advised that if your case is returned to the 
Board, it will be reassigned to the VLJ who conducted your 
hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

		
1.  Ask the veteran to provide a list of 
all VA and non-VA health care providers 
that have treated the veteran for a 
right hip disorder, a spinal disorder, 
any residuals from a disorder involving 
ovarian cysts, a right breast lump, 
bladder infections and depression during 
the period of August 1998 to the 
present.  Obtain records from each 
health care provider the veteran 
identifies.

Ensure that the notice is sent to the 
veteran's current address, noted on the 
November 14, 2002 VA Form 21-4138.

2.  The veteran reportedly received 
treatment in service for a right hip 
disorder, a spinal disorder, removal of 
ovarian cysts, a right breast lump, and 
bladder infections between December 1994 
to August 1998.  This treatment was at 
Walter Reed Army Hospital; Bethesda 
Naval Hospital, and military hospital 
and clinics at Fort Meade, Maryland, 
including a health clinic at the 
National Security Agency in Fort Meade, 
Maryland.  For these records:

a.  Contact the National Personnel 
Records Center (NPRC), or any other 
appropriate agency, and request all 
available clinical records of this 
treatment.  NOTE THAT THE VETERAN'S LAST 
NAME WAS PREVIOUSLY FROELICHER, and that 
the request for records search should 
specify that the search be undertaken in 
both last names (Froelicher and Gotte).  
If no such records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.

b.  Specifically ascertain the 
address of and contact the medical 
clinic or health facility located at the 
National Security Agency in Fort Meade, 
Maryland, and request all available 
clinical records of this treatment.  
NOTE THAT THE VETERAN'S LAST NAME WAS 
PREVIOUSLY FROELICHER, and that the 
request for records search should 
specify that the search be undertaken in 
both last names (Froelicher and Gotte).  
If no such records can be found, or if 
they have been destroyed, ask for 
specific confirmation of that fact.

3.  Make arrangements with the 
appropriate VA medical facilities for 
the veteran to be afforded the following 
examination(s):  
a.  An orthopedic/spinal 
examination to determine the nature and 
etiology of any right hip and spinal 
disorder.  
b.  A gynecological examination to 
ascertain whether the veteran has any 
disorder of the left breast, and/or 
residuals of any ovarian cyst removals, 
and/or any urinary tract disorder.  
c.  A psychological examination to 
ascertain whether the veteran has any 
mental disorder that may be linked to 
any incident of her military service.  

Send the claims folder to the examiners 
for review.

4.  After the development requested 
above has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





